DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 03/08/2021 are acknowledged.
Claims  1, 6-10, 14-16, 25, 27-28, 42-43, 46-47, 51-52, 61-62, 65-68, 76, 80, 82, 84, 86, 88-89, 91, 99-100, 106, 110, 116, 118 and 123-130 are pending. 


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 27, 28, 42, 80, 82, 84, 86 and 91 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 28 and 86 are indefinite, because the tissue(s) or cell type(s) in which IFN-gamma production is increased are unknown.

(ii) Claims 27, 28 and 42 recite an anti-B7-H4 antibody which possesses the properties of inducing or increasing T cell proliferation.

Claims 80, 82, 84, 86 and 91 recite a method for inducing T cell proliferation comprising contacting a cell expressing B7-H4 with an anti-B7-H4 antibody.

As noted in section 11 of the previous office action, the knowledge in the art at the time the application was filed (e.g. Podojil et al. 2017), as well as the present disclosure (e.g. p. 1), indicate that B7-H4 is not expressed on T cells, i.e. B7-H4-expressing cells are distinct from T cells.  Thus, the claims recite a method step of 
 
In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 27, 28, 42, 80, 82, 84, 86 and 91 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of an anti-B7-H4 antibody which, upon contacting a cell expressing B7-H4, induces or increases T cell proliferation.  Likewise, the specification does not provide a sufficient enabling description of a method for inducing T cell proliferation comprising contacting a cell expressing B7-H4 with an anti-B7-H4 antibody.

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

As addressed in subsection 4(ii) above, B7-H4-expressing cells are distinct from T cells.  The claims do not require that T cells be present during the step of contacting B7-H4-expressing cells with anti-B7-H4 antibody, and as such the step of contacting would have no effect on T cells.  Therefore, the ordinary artisan would reasonably conclude that experimentation aimed at inducing or increasing T cell proliferation by contacting B7-H4-expressing cells with an anti-B7-H4 antibody would be unsuccessful, and as such unnecessary, improper, and undue.



7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8. Claims 1, 6-10, 14-16, 25, 27-28, 42-43, 46-47, 51-52, 61-62, 65-68, 76, 80, 82, 84, 86, 88-89, 91, 99-100, 106, 110, 116, 118 and 123-130 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application USSN 16/814627, published as US 2020/0255528 (of record). 

The rejection set forth in section 13 of the previous office action is maintained for the reasons of record, and is incorporated by reference herein as if reiterated in full.

Applicant’s request to hold this rejection in abeyance is acknowledged.  The rejection is maintained and held in abeyance. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Applicant’s request that this provisional nonstatutory double patenting rejection be withdrawn upon finding the claims otherwise allowable, Applicant’s attention is drawn to MPEP § 804(I)(B)(1)(b)(ii) (emphasis added):
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

USSN 16/814627 is a continuation of the present application, and as such is entitled to the same earliest effective U.S. filing date.  Accordingly, the present rejection is maintained until it is overcome either by showing that the claims are patentably distinct or by filing a terminal disclaimer.



9. Conclusion: no claim is allowed.



10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644